Citation Nr: 1811347	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  11-19 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an upper back/neck disability, to include as secondary to service-connected degenerative joint disease (DJD) of the left knee.

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected DJD of the left knee.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and K.M.



ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from September 1960 to August 1962.

The matter was last before the Board in March 2015, when the Board denied the appeal. The Veteran appealed to the Court of Appeals for Veteran's Claims. In an October 2016 Memorandum Decision, the Court vacated the March 2015 Board decision and remanded the appeal to the Board. In June 2012, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO. A hearing transcript is in the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.

REMAND

The Board has determined that additional development is necessary and the appeal is, therefore, REMANDED as directed below.

1.  The adjudicators are advised:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.

At his June 2012 Board hearing, the Veteran reported that while driving an armored personnel carrier while serving on active duty in approximately April 1962, he was injured when a tree fell on him with such force that two bolts came out of his armored personnel carrier seat. 

The Veteran alleges that he was knocked to the floor of the vehicle and was unconscious for several seconds. He reports he did not receive medical treatment. Remand is necessary to investigate the Veteran's account of the force of the in-service event as alleged by the Veteran. 

2.  Contact the sources below to obtain any reports of survey investigations, accident reports, and maintenance reports that may have been generated as a result of the April 1962 incident described by the Veteran, while he was stationed in Fort Richardson, Alaska with Battery B, First Howitzer Battalion, 37th Artillery. In addition to any other record depositories or sources identified by the adjudicator, contact:
 
US Army Combat Readiness Center at: 

Usarmy.rucker.hqda-secarmy.list.safe-operations-offi@mail.mil

      National Archives and Records Administration


3.  Readjudicate the issues on appeal. If appropriate, conduct any further medical inquiry. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




